Citation Nr: 1218713	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  12-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1966 to July 1987.  He died in January 1991.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the appellant's previously denied claim for service connection for the cause of the Veteran's death, but denied the claim on the merits.  The matter has since been transferred to the RO in Wichita, Kansas.

The appellant recently submitted additional evidence in support of her claim, but did not include a waiver of RO consideration.  Under the applicable regulations, any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) (2011).  However, there is no prejudice to the appellant for the Board to consider this evidence in the adjudication of the present claim as the benefit being sought on appeal is being granted in full.  See 38 C.F.R. § 19.9(d)(3) (2011).


FINDINGS OF FACT

1.  The appellant did not appeal a May 1991 rating decision that denied service connection for the cause of the Veteran's death.

2.  Evidence received since the May 1991 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the appellant's claim and raises a reasonable possibility of substantiating the claim.

3.  An amended certificate of death reflects that the Veteran died at the age of 46 in January 1991.  The immediate cause of death was cardiopulmonary arrest, due to respiratory arrest, due to a malignant brain tumor (glomus).

2.  At the time of his death, service connection was not in effect for any disability.

3.  A disability incurred in service was the underlying cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  New and Material Evidence

Historically, the appellant was denied service connection for the cause of the Veteran's death in a May 1991 rating decision.  Although the RO reopened the appellant's claim and has adjudicated the issue on the merits in the December 2010 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1991 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish that the conditions leading to the Veteran's death were incurred in or otherwise related to service.  

Since the prior final decision, additional evidence has been added to the claims file.  The appellant submitted an amended death certificate, which lists the underlying cause of death as "malignant brain tumor (glomus)."  Moreover, a March 2010 letter from the Veteran's primary care physician stated that he passed away a number of years ago from a malignant glomus tumor of the brain.  Finally, a December 2011 VA opinion indicated that the Veteran died of a primary glioblastoma that was at least as likely as not incurred in or caused by service.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence, particularly the amended death certificate and March 2010 private physician's letter, is material, as it relates to the previously unestablished fact of whether the Veteran died of a condition attributable to service.  Therefore, reopening the appellant's previously denied claim of service connection for the cause of the Veteran's death is warranted.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, the Board is granting in full the appellant's claim for service connection for the cause of the Veteran's death.  Therefore, there is no prejudice to the appellant.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

C.  Service Connection

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

At the time of his death, the Veteran was not service-connected for any disabilities.  The appellant contends that the Veteran died of a brain tumor resulting from exposure to Agent Orange during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that 38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010). 

The appellant asserts that while on active duty in the United States Air Force the Veteran, who was a navigator at the time and based on the Philippines with the 29th Tactical Airlift Squadron, flew missions in and out of Vietnam.  The Veteran's service personnel records tend to support this assertion.  Further, additional statements from the Veteran's service comrades dated April 1968 show that he was involved in an aircraft crash in Vietnam.  Therefore, he is entitled to a presumption of exposure to herbicide agents.  

Moreover, a malignant glomus tumor is listed as the underlying cause of death in the amended death certificate submitted by the appellant, and the March 2010 letter from the Veteran's physician confirms that this is the condition that resulted in the Veteran's death.  Malignant glomus tumor is specifically listed as one of the conditions included in the term "soft-tissue sarcoma" noted above.  38 C.F.R. § 3.309(e), Note 1.  Therefore, the Veteran was presumed to have been exposed to herbicides in service, and the underlying cause of his death is presumed to have resulted from that exposure.

The Board notes that the record contains some evidence that the Veteran did not die of a malignant glomus tumor.  The Veteran's original death certificate listed "primary glioblastoma" as the underlying cause of death.  A December 2011 VA opinion stated that primary glioblastoma was the cause of death, based on the original death certificate.  He further noted that a malignant glomus tumor was a hemangioma or hemangiosarsoma of the skin and subcutaneous tissue.  It was a tumor of the hand, especially the fingertips.  However, the examiner nonetheless concluded that the condition was at least as likely as not incurred in or caused by service.  This was based on a review of the claims file and current medical texts.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board assigns little probative value to the December 2011 VA opinion, as it was based primarily on the original death certificate submitted by the appellant rather than the amended version.  To the extent that the examiner concluded that a primary glioblastoma was etiologically related to service, the only rationale provided was that malignant tumors was among the listed chronic condition in 38 C.F.R. § 3.309(a).  However, as the record does not reflect that a tumor manifested within one year of the Veteran's separation from service, the rationale is inadequate.

In sum, the competent medical evidence indicates that the Veteran died of a disease presumed to have been related to his herbicide exposure in service, and there is insufficient evidence in the claims file to rebut this presumption.  See 38 C.F.R. § 3.307(d).  Therefore, service connection for the cause of the Veteran's death is warranted.  



ORDER

New and material evidence having been received, the claim for service connection for the Veteran's cause of death is reopened, and service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


